Citation Nr: 1420243	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-18 416	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active from October 2003 to October 2004; he also served in the Minnesota Army National Guard, including active duty for training (ACDUTRA).  This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, including during ACDUTRA.  

2.  The Veteran has reported that he has experienced tinnitus consistently since ACDUTRA.

3.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service, including ACDUTRA.

4.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has knee disability that is causally related to service, to include ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  
2.  Bilateral knee disability was not incurred as a result of military service, to include ACDUTRA.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the disabilities at issue.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the November 2010 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and reports of VA evaluations, with nexus opinions, are of record, including VA opinions dated in December 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA knee examination obtained in this case is adequate, as it involves review of the claims file, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has bilateral knee disability due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his November 2012 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the November 2012 hearing, the Veteran's representative from The American Legion and the undersigned VLJ asked questions to ascertain the etiology of the disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ solicited testimony to ascertain the existence of any overlooked evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The veteran seeks service connection for tinnitus and for a bilateral knee disability, both of which he contends are causally related to service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Tinnitus

The Veteran seeks service connection for tinnitus, which he contends is due to exposure to acoustic trauma in service.  He is service connected for sensorineural hearing loss in the left ear.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the probative evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

The evidence of record reveals that the Veteran's military occupational specialty (MOS) was Infantryman.  

The Veteran's service treatment records do not reveal any complaints of ringing in the ears or hearing loss, including on his discharge medical history and examination reports in September 2004.  Additionally, his service treatment records do not demonstrate that he complained of hearing loss at any time during his period of service.  

On VA examination in December 2010, it was reported that the Veteran had tinnitus five times a year, which lasted from 10 seconds to around five minutes at a time.  Audiological testing revealed defective hearing in the left ear.  The examiner concluded that the etiology of the Veteran's tinnitus could not be determined on the basis of the available evidence without resorting to speculation and that while the Veteran's hearing loss was as likely as not due to military noise exposure, it was less likely as not that his tinnitus was related to service noise exposure since he only had tinnitus five times a year.  The Veteran's complaints of tinnitus were considered more consistent with normally occurring spontaneous otoacoustic emissions.  

The Veteran testified at his videoconference hearing in November 2012  that he was exposed to acoustic trauma in service, such as during ACDUTRA in 2005 or 2006 without the use of ear protection; that he has had tinnitus several times a day since this training; and that the examiner in December 2010 was mistaken in saying the Veteran only had tinnitus five times a year, as he actually said he got tinnitus five times a day.  

There is evidence both for and against the claim for service connection for tinnitus.  Although the Veteran did not complain of tinnitus in service and there is a medical opinion against the claim, he testified that he has had tinnitus since ACDUTRA in 2005 or 2006 and that the VA examiner misunderstood him in December 2010 because he actually said he had tinnitus about five times a day, not five times a year.  The Board would also note that the veteran is service connected for hearing loss in the left ear and exposure to acoustic trauma is consistent with the veteran's MOS of Infantryman.    
As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since ACDUTRA, the Court of Appeals for Veterans Claims (Court) has specifically held that a Veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, as noted above, the Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Bilateral Knee Disability

The Veteran contends that he currently has bilateral knee disability as a result of aggravation of knee injuries during ACDUTRA.

Internal derangement of the left knee was reported in March 2002, with a possible anterior cruciate ligament (ACL) tear; the veteran was to be excused from guard duty on the weekend.  According to a medical history report dated September 22, 2004, the Veteran complained of swollen knees after a long day of training.  It was reported that he had incurred a torn ACL in January 2004, not military related.  According to a medical history report dated September 23, 2004, the Veteran incurred a torn ACL in January 2001; he was told it would heal itself.  The Veteran lower extremities were normal on physical evaluation in September 2004.  According to a March 2005 medical history report, the Veteran had torn his ACL and cartilage in the left knee in January 2001; examination in March 2005 was normal.  

VA treatment records for May 2009 reveal complaints of right knee pain; the assessment was derangement of the knee.  It was reported in May 2010 that the Veteran was treated for persistent right knee pain, for which he was initially seen in December 2008.  

According to a May 2010 Memorandum of the Medical Retention Board Proceedings, the Veteran had chronic knee pain that was not incurred in the line of duty.  It was recommended that the Veteran be referred to the Physical Disability Evaluation System.

The Veteran complained in October 2010 of chronic bilateral knee pain.  The assessment was bilateral knee arthralgia, with fraying of the medial meniscus on MRI scan.  

The Veteran was provided a VA examination in December 2010 in which the examiner listed the history of the Veteran's knee disabilities.  The Veteran gave a history of injuring his left knee playing basketball prior to service, resulting in a partial ACL tear and meniscus injury.  He said that his left knee had started to bother him again in the last 3-4 years.  He noted that he injured his right knee after service in November 2008 when he fell on some ice.  The diagnosis was bilateral knee arthralgia.  After review of the claims files and examination of the Veteran, the VA examiner opined that neither of the Veteran's knee disabilities was related to service.  The rationale for this opinion was that the Veteran injured his left knee prior to service and his current symptoms were consistent with the normal progression of the condition; his right knee injury occurred four years after service discharge and was related to a fall on the ice and not to service.

The Veteran testified at his November 2012 videoconference hearing that although the original injuries to the knees may not have been during active duty or ACDUTRA, his left knee disability was aggravated by running on uneven ground during annual training and his right knee disability was aggravated when he was required to do annual training before it had healed properly from the January 2008 injury.

Based on the above evidence, the Board finds that a knee disability was not incurred in or aggravated by the Veteran's military service, to include ACDUTRA.  The evidence shows that the Veteran incurred a left knee disorder prior to service and a right knee disorder after service.  Although he essentially contends that his knee disabilities were aggravated during Reserve training, the evidence does not support this contention.  In fact, the only nexus opinion on file, dated in December 2010, which is based on a review of the evidence and on physical examination of the Veteran and includes a rationale, is against the claim.    

Although the Veteran is competent to report his subjective symptoms, such as joint pain, he is not competent to report that he has a disability of either knee due to service.  The diagnosis of a specific orthopedic disability and the determination of the etiology of the disability are medical questions and require medical expertise.  A layperson is generally not competent to provide a diagnosis or opine on the etiology of an orthopedic disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have had the requisite medical training.  Because the preponderance of the most probative evidence of record is against the claim for service connection for a bilateral knee disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


